Citation Nr: 1301717	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand condition.  

2.  Entitlement to service connection for a left knee condition.  

3.  Entitlement to service connection for a right knee condition, claimed as residuals of a right knee injury. 

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for bilateral shin splints, also claimed as stress fractures.

6.  Entitlement to service connection for a respiratory condition, also claimed as shortness of breath.

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for a dental condition, to include consideration of a claim for entitlement to VA outpatient dental treatment.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from January 1995 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

A January 2013 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board notes that the Veteran's claims on appeal were most recently adjudicated in a statement of the case issued in February 2009.  Subsequently, in both October 2009 and September 2010, additional evidence consisting of VA outpatient records was received.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2012).  In a brief dated in November 2012, the Veteran's representative specifically indicated that the Veteran did not waive consideration of this evidence by the AOJ.  While this evidence is pertinent to several of the claims pending appellate consideration, it is not pertinent to all of the claims on appeal.  

In this regard, the VA records submitted in 2009 and 2010 fail to reference any injury, complaints, clinical findings, or diagnoses relating to the left hand, right knee, or left knee.  Hence, as to those three service connection claims only, the Board concludes that referral for initial consideration of that additional evidence by the AOJ is not necessary in this case as the evidence is not pertinent to those claims in appellate status.  See 38 C.F.R. § 20.1304.  Therefore, those three claims only will be addressed on the merits herein.  

With respect to the Veteran's claim for service connection for a dental condition, claimed as lockjaw and teeth chipping, the Board observes that a dental claim for service connection (for purposes of compensation) is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, based upon a review of the June 2008 rating decision, the RO only considered the component of the dental claim seeking service connection for compensation for a dental disorder.  Accordingly, the Board has requested that the RO furnish the Veteran with appropriate notice concerning the ancillary component of the claim seeking entitlement to VA outpatient dental treatment, and adjudicate this claim, as further discussed in the Remand below.  

A service connection claim for depression has been raised by the record, but has not been adjudicated by the AOJ (see March 2009 VA Form 9).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The service connection claims for a right shoulder condition, bilateral shin splints/stress fractures, a respiratory condition/shortness of breath, headaches, and for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left hand condition or any lay or clinical report or documentation of symptoms indicative of a currently manifested left hand condition.

2.  At no time during the appeal period does the evidence show a current clinical diagnosis of a left knee condition or any lay or clinical report or documentation of symptoms indicative of a currently manifested left knee condition.  

3.  At no time during the appeal period does the evidence show a current clinical diagnosis of a right knee condition or any lay or clinical report or documentation of symptoms indicative of a currently manifested right knee condition.  


CONCLUSIONS OF LAW

1.  A left hand disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A left knee disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A right knee disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The AOJ informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in November 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in the Dingess case the November 2007 letter.  Adjudication of the claims on appeal was undertaken in a June 2008 rating decision and a statement of the case (SOC) issued in February 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board points out that no examination was ever conducted in this case, nor is one warranted in conjunction with the service connection claims for left hand and bilateral knee disorders.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims decided herein as the Veteran does not have current diagnoses of the left hand or bilateral knees, or any lay or clinical report or documentation of symptoms indicative of a currently manifested left hand or bilateral knee condition.  Moreover, he has not provided any statements regarding his symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to these claimed disabilities.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of these claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA disability compensation derives from two statutes, sections 1110 and 1131 of title 38, United States Code. Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  Thus, in order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.  

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A.  Left Hand Condition

In October 2007, the Veteran filed a service connection claim for a left hand condition, indicating that this condition began in November 1995.  

The STRs include an October 1994 enlistment examination report which reflects that there were no abnormalities of the upper extremities.  An entry dated in November 1995 reveals that the Veteran complained of left hand pain after playing roller blade hockey during liberty.  He reported that he was falling and put his hands down to catch himself, following which his hands folded when he hit the ground.  A soft tissue injury of the left hand was assessed and it was treated with a splint for comfort.  There were no subsequent records documenting any complaints, clinical findings, treatment or diagnosis relating to the left hand.  An August 1999 separation examination reported revealed no abnormality of the upper extremities and reflects that the Veteran did not subjectively complain of any left hand joint problems or other symptoms.  

In a substantive appeal filed in March 2009, the Veteran indicated that his hand injury resulted from playing on a unit hockey team and that as such, it was a result of military service and should be service connected.  

VA records dated from 2004 forward are entirely negative for any complaints, clinical findings or diagnosis relating to the left hand.  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the file does not contain a current diagnosis of any left hand condition or even document any post-service lay or clinical symptoms relating to the left hand, i.e., a current disability of the left hand is not shown post-service.  

In this case, there is evidence in the STRs of a sole complaint of pain involving the left hand made in November 1995, assessed at that time as a soft tissue injury.  The condition was treated with a splint and there were no further complaints or symptoms relating to the left hand shown thereafter during service, nor does the Veteran so maintain.  Furthermore, no left hand condition was noted or clinically found on the 1999 separation examination. 

Post-service medical records dated from 2004, forward, are entirely negative for complaints, findings, treatment or a diagnosis relating to the left hand, and the Veteran has not contended that he has a currently manifested left hand disorder or reported having any current lay symptoms.  Similarly, he has not identified any post-service medical records or evidence relating to this claim.  Hence, no continuity and chronicity of left hand are shown since service and no evidence of current disability has been presented.  Instead his claim appears to be entirely based on the fact that he was treated once in service for left hand symptoms.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, supra.  In this case, the claim was filed in October 2007; there was no evidence of a clinical disability/diagnosis of the left hand of record at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  

Thus, because the evidence reflects that the Veteran does not currently have a diagnosed left hand condition or any indication of a currently manifested left hand condition, service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for a left hand condition must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2012).

B.  Right and Left Knee Conditions

In October 2007, the Veteran filed a service connection claim for a right knee condition, indicating that he twisted it skiing in April 1996.  He also filed a service connection claim for a left knee condition, indicating that he had symptoms of locking in December 1996.   

The STRs include an October 1994 enlistment examination report which reflects that there were no abnormalities of the lower extremities and that the Veteran denied having symptoms of trick or locked knee.  An entry dated in April 1996 reflects that the Veteran was seen with a 2 week history of right knee pain.  He reported that he had twisted the knee outward while skiing.  It was noted that the Veteran was able to bear full weight, but had pain with stair climbing.  Objective examination was negative for edema, effusion, or instability, and gait was normal.  A soft tissue injury of the right knee was assessed and it was treated with Motrin.  A December 1996 entry reflects that the Veteran gave a 1 day history of knee pain, explaining that he felt his knee lock during physical fitness testing.  Objective examination was negative for edema, effusion, or instability, and gait was normal.  A soft tissue injury of the left knee was assessed and it was treated with Motrin.  

There are no subsequent STRs documenting any complaints, clinical findings, treatment or diagnosis relating to the left hand.  A June 1997 medical history report indicates that the Veteran acknowledged having trick or locked knee; explained on the report as "injury knee resolved."  An August 1999 separation examination reported revealed no abnormality of the lower extremities and reflects that the Veteran did not subjectively complain of any knee problems or joint symptoms.  

In a substantive appeal filed in March 2009, the Veteran indicated that he had injured his right knee during mountain warfare training in cold weather.  He reports that he was marching in tank tracks when he slipped and turned his "left" knee.  He indicated that he injured his left knee while running on the beach with his unit, explaining that his knee kept locking up.  

VA records dated from 2004 forward are entirely negative for any complaints, clinical findings or diagnosis relating to the right or left knees.  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the evidence on file does not contain a current diagnoses of any right or left knee disorder, nor even document any post-service lay or clinical symptoms relating to the right or left knees; i.e. a current disability of the right and left knees is not shown post-service.  

In this case, there is evidence in the STRs of a sole complaint of pain involving the right knee made in April 1996, assessed at that time as a soft tissue injury.  The condition was treated with Motrin, and there were no further complaints or symptoms relating to the right knee shown thereafter during service, nor does the Veteran so maintain.  Similarly, the STRs include a sole December 1996 entry reflecting that the Veteran gave a 1 day history of knee pain, explaining that he felt his knee lock during physical fitness testing.  A soft tissue injury of the left knee was assessed and it was treated with Motrin.  Again, there were no further complaints or symptoms relating to the left knee shown thereafter during service, nor does the Veteran so maintain.  Furthermore, a knee injury described as resolved was noted on a June 1997 examination report and no right or left knee symptoms was noted or clinically found on the 1999 separation examination. 

Post-service medical records dated from 2004, forward, are entirely negative for complaints, findings, treatment or a diagnosis relating to the right or left knee, nor has the Veteran contended that he has a currently manifested right or left knee disorder or reported having any current lay symptoms.  Similarly, he has not identified any post-service medical records or evidence relating to this claim.  Hence, no continuity and chronicity of left hand are shown since service and no evidence of current disability has been presented.  Instead his claim appears to be entirely based on the fact that he was treated once in service for right and left knee symptoms.  

Here, the only indication of any knee symptomatology was shown in 1996.  In essence, those symptoms are shown to be remote, acute, and resolved, with no recurrence of symptoms, noted by either lay or clinical evidence, for more than 15 years since that time.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, supra.  In this case, the claim was filed in October 2007; there was no evidence of a clinical disability/diagnosis of the right or left knee of record at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claims have been pending.  

Thus, because the evidence reflects that the Veteran does not currently have a diagnosed right or left knee condition or any indication of a currently manifested right or left knee condition; service connection for these claimed conditions is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claims for a right and left knee conditions must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2012).



ORDER

Service connection for a left hand condition is denied. 

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.


REMAND

Additional development is required in conjunction with the Veteran's service connection claims for a right shoulder condition, bilateral shin splints/stress fractures, a respiratory condition/shortness of breath, headaches, and a dental condition.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

A brief review of the evidence indicates that with respect to the Veteran's right shoulder condition, the STRs document complaints of right shoulder problems in August 1995, after the Veteran was thrown down while playing "combat soccer."  A dislocation was noted.  In September 1995, the Veteran continued to complain of right shoulder pain, assessed as an unresolved contusion.  When seen later in September 1995 with continued right shoulder complaints, rotator cuff partial tear vs. bursitis was assessed.  Post-service, VA records dated in July 2009 reflect that the Veteran gave a one-year history of right shoulder pain, and explained that he had been issued an oxygen tank in conjunction with severe migraines, which was difficulty to carry around.  A July 2009 MRI study of the right shoulder revealed tendonosis and degenerative joint disease of the acromioclavicular joint.  

The Veteran also maintains that service connection is warranted for shin splints, also claimed as stress fractures.  The STRs document complaints of tenderness in the shins and lower tibial area, particularly after running, assessed as probable shin splints.  A July 1999 entry reflects that the Veteran had a history of stress fractures treated during service.  At that time, palpable calcification of both shins was documented and possible stress fractures were assessed.  Post-service, VA records dated in July 2009 reflect that the Veteran presented with bilateral shin pain.  He reported having these symptoms on and off for the last 10 years, but becoming worse during the past year.  An assessment of medial tibial stress syndrome/shin splints was made.  

Service connection has also been claimed for a respiratory condition, described as shortness of breath.  The Veteran has indicated that this condition was treated during service and has also noted that he has been on oxygen for over 2 years.  STRs dated in February 1995 document a two day history of shortness of breath and chest pain, assessed as possible early upper respiratory infection vs. poor physical conditioning.  VA records dated in 2007 reflect that the Veteran takes home oxygen, but it appears that this is primarily, if not solely, for treatment of headaches.  

The Veteran has also filed a claim for headaches.  He contends that these resulted from kick boxing which was a required training exercise during service.  STRs reflect that the Veteran was seen in July 1997 with complaints of fatigue, headaches, and mild sore throat.  An entry dated in September 1997 indicates that the Veteran experienced symptoms of vomiting and headaches after eating at a friend's house.  Resolving viral syndrome v. food poisoning were assessed.  Post-service records reflect that the Veteran was seen by emergent care in 2006 at which time headaches were diagnosed.  An October 2007 neurology record reflects that the Veteran gave a 1 to 1.5 year history of headaches, indicating that prior to that time, he very occasionally had headaches.  Cluster headaches were diagnosed at that time.  VA records dated in 2007 and 2008 indicate that the Veteran's headaches are treated with home oxygen.  

Finally, the Veteran has also filed a service connection claim for a dental condition, described as lock jaw and teeth chipping.  He again contends that this condition resulted from kick boxing which was a required training exercise in service.  Service dental treatment records reflect that teeth #1 and 32 (wisdom teeth) were pulled in 1995 and that #16 and #17 (wisdom teeth) were pulled in 1996.  In February 1998, the Veteran complained of cramping on jaw opening and occasional jaw joint noises.  It does not appear that any post-service dental records are on file.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the five aforementioned claims, the Board has found sufficient bases to warrant additional development pursuant to the duty to assist.  In this regard, the Board further finds, with respect to all claims, that the Veteran should be afforded VA examinations in order to determine the nature and etiology of his claimed disorders, to include whether are related to his military service.  

In addition, it appears that the Veteran primarily receives medical his treatment through VA.  The file contains VA records dated through June 2010.  Accordingly, as it appears that more recent treatment records may be available, these records need to be obtained so they may be considered in deciding this appeal.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c);38 C.F.R. § 3.159(c).

Finally, with respect to the Veteran's claimed dental condition, under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition.  Based on the analysis of the dental claim in the June 2008 rating action, it appears that only the aspect of entitlement to service connection for compensation purposes has been adjudicated by the AOJ.  Accordingly, the AOJ should conduct all appropriate notification and development relevant to the Veteran's claim for VA outpatient dental treatment and then adjudicate such claim on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for a right shoulder condition, bilateral shin splints/stress fractures, a respiratory condition/shortness of breath, headaches, and for a dental condition.  Appropriate steps should be taken to obtain any identified records.  

2.  Obtain the Veteran's VA treatment and hospitalization records from the Charleston VAMC dated from July 2010 forward.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed conditions of the right shoulder and bilateral shins (also described as stress fractures).  

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of these conditions, as well as their associated symptoms should be elicited and recorded.  Diagnoses relating to the claimed right shoulder and shin conditions should be made.  The examiner is asked to furnish an opinion with respect to the following question:  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed right shoulder and shin conditions (separately addressed) had their onset during service; or are otherwise related to service, to include by virtue of his in-service treatment for right shoulder and shin symptoms.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed respiratory condition (also described as shortness of breath).  

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of this condition, as well as its associated symptoms should be elicited and recorded.  A diagnosis relating to the claimed respiratory condition should be made.  The examiner is asked to furnish an opinion with respect to the following question:  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed respiratory condition (to include as manifested by shortness of breath) had its onset during service; or is otherwise related to service, to include by virtue of his in-service treatment for respiratory symptoms.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion. A complete rationale should be given for any opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed headaches, which he has maintained resulted from kick boxing which was a required training exercise.   

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the condition, as well as its associated symptoms should be elicited and recorded.  A diagnosis relating to the claimed headache disorder should be made.  The examiner is asked to furnish an opinion with respect to the following question:  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence to, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed headache disorder had its onset during service; or is otherwise related to service (such as resulting from kick boxing training exercises).  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed dental disorder, described lock jaw and teeth chipping resulting from kick boxing training exercises during service.  

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the condition, as well as its associated symptoms should be elicited and recorded.  A diagnosis relating to the claimed dental disorder should be made.  The examiner is asked to furnish an opinion with respect to the following question:  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence to, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) any currently diagnosed dental disorder had its onset during service; or is otherwise related to service by virtue of alleged dental trauma sustained therein (claimed as resulting from kick boxing training exercises).  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  

7.  The AOJ should conduct all appropriate notification and development relevant to the Veteran's claim for VA outpatient dental treatment and then adjudicate such claim.   

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's service connection claims for a right shoulder condition, bilateral shin splints/stress fractures, a respiratory condition/shortness of breath, headaches, and for a dental condition, to include review of the evidence added to the file since the issuance of the statement of the case in February 2009 and review of the evidence in the on-line Virtual VA file.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case shall then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


